EXHIBIT (10)(63)
FORM OF APPROVAL OF GRANT OF STOCK OPTIONS


ATTITUDE DRINKS, INC.
a Delaware corporation




UNANIMOUS WRITTEN CONSENT
TO ACTION BY DIRECTORS




The undersigned, being the directors of ATTITUDE DRINKS, INC., a Delaware
corporation, (the “Company”) took the following actions by written consent
without a meeting as allowed by the laws of the State of Delaware and the
Company’s bylaws.


WHEREAS, the Company desires to cancel certificates totaling 27,918,336 shares
of common stock that were previously issued to Company employees in 2011 as part
of payment for past due salaries.  Due to the low stock price for these shares,
the Company has agreed to allow the employees to return these shares to cancel
out the 2011 taxable event, and the employees have returned these shares (see
Exhibit A). As such, the Company will return these shares to the stock transfer
agent with the intent to cancel these shares during the calendar year ended
December 31, 2011.


WHEREAS, the Company desires to issue 27,918,336 non-qualified stock options
equal to the number of returned shares by the employees at an exercise price of
$.02 with full vesting as of December 31, 2011. See Exhibit B for the Form of
the Stock Option.  These options will be issued from the 2010 Stock Compensation
and Incentive Plan which was filed with the Securities and Exchange Commission
via Form S-8 on May 25, 2010.


WHEREAS, the Company desires to indemnify and hold Pacific Stock Transfer
harmless from any claims, suits, or damages arising out of the cancellation of
the certificates.


WHEREAS, the Company desires, to the extent possible, that the cancellation of
the shares be reflected as of December 31, 2011 so that this action falls within
the Company’s calendar year ended December 31, 2011.


RESOLVED, that the Company approves, ratifies, and confirms the cancellation of
certificates totaling 27,918,336 shares of common stock that were previously
issued.


RESOLVED, that the Company approves, ratifies, and confirms the agreement to
indemnify and hold Pacific Stock Transfer harmless from any claims, suits, or
damages arising out of the cancellation of the certificates.


RESOLVED, that the Company, to the extent possible, will report the cancellation
of the shares as of December 31, 2011 so that the action falls within the
Company’s calendar year ended December 31, 2011.
 
 
 

--------------------------------------------------------------------------------

 
 
RESOLVED, that the President and the Secretary of the Company are authorized, in
the name and on behalf of the Company, to execute and deliver any and all other
agreements, contracts, instruments, notes, and writings of any nature and to do
any other act or thing that may be necessary or desirable to carry out the
foregoing.


RESOLVED FURTHER, that all of the resolutions and actions of the board or its
duly appointed officers, heretofore adopted and taken, and all of the acts of
the Company’s agents in carrying out and promoting the purposes, goals and
interests of this Company through the date hereof, not specifically addressed by
these or prior resolutions adopted by the directors are hereby approved,
ratified, and made the acts and deeds of the Company.  Excluded from this
ratification is the action, or failure to act, by any officer, director or agent
of the Company which may give the Company cause to bring suit on behalf of the
Company for breach of fiduciary duty or fraud, or such other causes that may be
against public policy; and


RESOLVED FURTHER, that the execution of the documents by the authorized officers
or agents of the Company related to these resolutions is and shall be
enforceable and a binding act and obligation of the Company without the
necessity of the signature or attestation of any director or the board, or
affixing of the corporate seal; and
 
RESOLVED FURTHER, that the President and/or Secretary of the Company are hereby
authorized and directed to execute and deliver any instrument or instruments and
to do all things that may effectuate the transactions hereby authorized, and
such officers are hereby authorized to carry out these resolutions in such
manner as he/she may deem to be in the best interests of the Company; and
 
RESOLVED FURTHER, that the Secretary of the Company is authorized and directed
to certify these resolutions as required; and
 
RESOLVED, that the President, any Vice President, the Treasurer, and the
Secretary of the Company hereby are, and each of them with the full authority to
act without the others hereby is, authorized, in the name and on behalf of the
Company, to execute and deliver any and all contracts, deeds, and writings of
any nature and to do any other act or thing that may be necessary or desirable
to carry out the foregoing.


IN WITNESS WHEREOF, the undersigned execute this Written Consent to Action to be
effective as of December 21, 2011.




_s/s/ Roy G. Warren
Roy G. Warren, Director
 
s/s John Buckman
John Buckman, Director


s/s Mike Edwards
Mike Edwards, Director


 
 

--------------------------------------------------------------------------------

 
 

     EXHIBIT A        CANCELLATION OF SHARES        BY OWNERS              
NAME OF OWNER
  # OF SHARES TO CANCEL              
JACK SHEA
   
6,802,721
 
CRAIG PETERS
   
6,122,449
 
TOMMY KEE
   
       5,656,566 (A)
 
DEBBIE LIEBLONG
 
2,074,830
 
BILL FOWLER
   
3,401,361
 
NIKI FULLER
   
3,044,082
 
JIMBO FULLER
   
   816,327
                 
Total
 
27,918,336
             
(A)  Includes 1,500,000 freely tradable shares and 4,156,566 restricted shares
             
Company will replace these returned shares by an equal number of stock options
at an exercise price of $.02 with full vestment as of 12/31/11.
    

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B


[Form of]
STOCK OPTION CERTIFICATE


 


This Stock Option Certificate confirms the grant by Attitude Drinks
Incorporated, a Delaware Company (“ATTD”) of certain stock options as of
December 31, 2011 to the RECIPIENT, as defined below, to increase the
RECIPIENT’S proprietary interest in the success of ATTD and thereby encouraging
the RECIPIENT to maintain the current relationship with ATTD.


ATTD grants to the RECIPIENT ______________________ - Non-Qualified Stock
Options to purchase ____________ shares of common stock at $.02 per share
expiring December 30, 2016 and shall vest immediately in RECIPIENT as of
December 31, 2011.


IN WITNESS WHEREOF, this Stock Option Certificate has been executed and
delivered this 31st day of December 2011 by the undersigned.


Attitude Drinks Incorporated






By: ___________________
Name: Roy G. Warren
Title: President

